DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 2/22/2021, are acknowledged and entered.  
Claim 13 has been newly added by Applicant.  
Claims 1-10 and 13 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 2/22/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-10 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 has been amended to recite that the patient has been administered a prophylaxis drug for PONV and undergone a surgical procedure prior to the administration of amisulpride.  
It is unclear whether the “prophylaxis drug for PONV” can be amisulpride.  Dependent Claim 3, which depends from Claim 1, recites the limitation “…wherein the prophylaxis drug is not amisulpride”, which implies that the “prophylaxis drug for PONV” in Claim 1 can be amisulpride.  
It is totally unclear how a patient can be “…administered a prophylaxis drug for PONV and undergone a surgical procedure prior to the administration of amisulpride” (Claim 1), yet the prophylaxis drug for PONV can also be amisulpride 
At bottom, contrary to Applicants’ arguments, “has been administered a prophylaxis drug for PONV and undergone a surgical procedure prior to the administration of amisulpride” does not appear to preclude the prophylaxis drug for PONV being amisulpride.  For example, amisulpride could be administered to a patient prior to surgery as a prophylaxis drug for PONV, surgery performed, and if PONV occurs after surgery despite the prior administration of amisulpride, a second dose of amisulpride could be administered, which is the “administering amisulpride to the patient at a dose of 7.5 mg to 15 mg” recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over GILBERT ET AL. (US 2013/0022688 A1; Published Jan. 24, 2013) and KRANKE ET AL. (British Journal of Anaesthesia, 2013, vol. 111, no. 6, pages 938-945).

Claimed Invention
	Claim 1 is the only independent claim and is reproduced below.

    PNG
    media_image1.png
    150
    693
    media_image1.png
    Greyscale

Claims 2-10 and 13 depend directly or indirectly from Claim 1.
Teachings of GILBERT ET AL.
	Like the instant claims, Gilbert et al. is drawn to the use of amisulpride in the therapy of nausea, vomiting, and retches, using a novel injectable formulation, in unit dosage form, comprising less than 50 mg amisupride. See Abstract.
	Like the instant claims, Gilbert et al. teach of particular clinical relevance is nausea and vomiting resulting from surgical procedures (post-operative nausea and vomiting, or PONV).  PONV is a significant issue for patients and healthcare providers. It is rated second only to pain as the complication most feared by patients, and contributes significantly to anxiety and patient distress. Vomiting can have an adverse impact on surgical wound sites, especially upper GI tract surgery. Risk factors for PONV include type of surgery, gender (women are more prone than men to PONV), smoking history, prior history of PONV or motion sickness, length of surgery, use of volatile anaesthetics and opioid analgesic usage. Certain operations seem to be particularly associated with PONV, including procedures on the eyes and ears, laparoscopic cholecystectomy and hysterectomy, breast surgery and major abdominal and gynaecological surgery. See page 1, [0005]-[0007].
	Gilbert et al. teach the present invention relates to the use in man of amisulpride for the therapy (including treatment and prophylaxis or preventative therapy) of nausea, vomiting or retching. The condition may have any cause, e.g. motion sickness, but amisulpride may be particularly useful in therapy of PONV or in patients receiving cancer chemotherapy or radiotherapy. See page 1, [0012].
	As per Claims 1-2 and 10, Gilbert et al. teach a typical dosage, e.g. for intravenous administration, is from 1 to 48 mg, e.g. up to 40 mg, preferably 1 to 35 mg or, depending on the circumstances, 5 to 35 mg. Human doses of 2.5 to 20 mg may be effective. A single dosage may be sufficient for PONV. See page 2, [0018].
	As per Claims 5-8, Gilbert et al. teach it may be advantageous to co-administer amisulpride with other classes of drug which can add additional benefits of efficacy and/or, by titrating dosages downwards, result in fewer side-effects. These include, but are not limited to, antihistamines, 5-HT3 antagonists including granisetron, ondansetron, palonosetron, dolasetron, and tropisetron, dexamethasone, aprepitant and other neurokinin-1 receptor antagonists and drugs such as nabilone. See page 2, [0030].
Gilbert et al. teach the effects of amisulpride are studied in patients undergoing routine surgery in a randomised, controlled, open-label phase IIa study of efficacy of a single dose as prophylaxis of post-operative nausea and vomiting. The primary endpoint is the incidence of nausea and vomiting in the 24-hour period post-operation. The drug is administered at the time of the operation. The secondary endpoints are the nausea and vomiting rates and severity (measured separately) over 0-2 hours, 2-6 hours and 6-24 hours post-operation. In addition, the use of rescue medication and safety/adverse events are recorded. The data demonstrate the effect of amisulpride against the nausea as well as the vomiting and retching associated with PONV.  See page 4, [0055].

Teachings of KRANKE ET AL.
	Kranke et al. teach vomiting and nausea, especially the latter, remain important issues after surgery, despite the availability of numerous anti-emetic agents.  Dopamine (D2), serotonin (5-HT3), and histamine (H1) antagonists are commonly used as prophylactic agents, as is the corticosteroid dexamethasone, but the incidence of post-operative nausea and vomiting (PONV) is still appreciable. See page 938, paragraph bridging left and right columns.
	Kranke et al. teach administering amisulpride to adult surgical patients with ≥ 2 Apfel risk factors for PONV undergoing surgery expected to last 1 h and receiving standard inhalation anaesthesia in doses of 1, 5, or 20 mg as a single i.v. administration at anaesthesia induction. See Abstract; page 939, “Study Design”.
	Kranke et al. teach that amisulpride given i.v. before surgery is safe and effective at reducing PONV in moderate/high-risk adult surgical patients.  See Abstract; Table 2.
	Notably, Kranke et al. demonstrate a reduction of PONV rates at all tested doses of 1, 5, and 20 mg amisulpride.  See Table 3.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
 “[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Gilbert et al. teach treating postoperative nausea and/or vomiting in a patient comprising administering amisulpride to the patient at a dose of from 1 to 48 mg, e.g. up to 40 mg, preferably 1 to 35 mg or, depending on the circumstances, 5 to 35 mg.  Gilbert et al. teach human doses of 2.5 to 20 mg may be effective and a single dosage may be sufficient for PONV.  Kranke et al. demonstrate reduction of PONV in surgical patients administered 1, 5, or 20 mg amisulpride.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
Here, the claimed range of “7.5 to 15 mg” overlaps with and lies fully inside the ranges disclosed by Gilbert et al. (dose of from 1 to 48 mg, e.g. up to 40 mg, preferably 1 to 35 mg or, depending on the circumstances, 5 to 35 mg), thus rendering the claimed range prima facie obvious.  As amisulpride has been clinically demonstrated to reduce PONV when administered at doses of 1, 5, or 20 mg, a person of ordinary skill in the art would clearly have a reasonable expectation of success in treating PONV with doses ranging from 7.5 to 15 mg amisulpride.
The claims can be said to differ from Gilbert et al. and Kranke et al. in so far as the instant claims recite treating post-operative nausea and/or vomiting in a patient that “has already been administered a prophylaxis for postoperative nausea and/or vomiting”.  While Gilbert et al. teach administering amisulpride in combination with the same anti-emetic agents recited in the instant claims, Gilbert et al. do not expressly teach that such anti-emetic agents are administered to a patient before amisulpride.  The clinical trial described in Kranke et al. did not allow any anti-emetic apart from study drug before operation.  
It would have been prima facie obvious to a person of ordinary skill in the art to administer amisulpride to a patient that “has been administered a prophylaxis for postoperative nausea and/or vomiting”, i.e., combination anti-emetic therapy, because Gilbert et al. teach it may be advantageous to co-administer amisulpride with other classes of drug which can add additional benefits of efficacy and/or, by titrating dosages downwards, result in fewer side-effects. These include, but are not limited to, antihistamines, 5-HT3 antagonists including granisetron, ondansetron, palonosetron, dolasetron, and tropisetron, dexamethasone, aprepitant and other neurokinin-1 receptor antagonists and drugs such as nabilone. See page 2, [0030]. Furthermore, Kranke et al. teach vomiting and nausea, especially the latter, remain important issues after surgery, despite the availability of numerous anti-emetic agents.  Dopamine (D2), serotonin (5-HT3), and histamine (H1) antagonists are commonly used as prophylactic agents, as is the corticosteroid dexamethasone, but the incidence of post-operative nausea and vomiting (PONV) is still appreciable. See page 938, paragraph bridging left and right columns. 
A person of ordinary skill in the art would understand that two anti-emetic drugs administered to the same patient can only be administered simultaneously or separately.  As such, administering amisulpride after a patient “has been administered a prophylaxis for postoperative nausea and/or vomiting”, i.e., has already been administered another anti-emetic agent, would have been prima facie obvious to a person of ordinary skill in the art and clearly within the scope of the Gilbert et al. teachings.  Put differently, deciding the order of administering two anti-emetic agents to the same patient would be part of the routine knowledge and common sense of those skilled in the art.  Simply administering, for example, dexamethasone, to a patient and subsequently administering amisulpride to the same patient would clearly be within the scope of the Gilbert et al. teachings and within the scope of the claimed patient who “has already been administered a prophylaxis for postoperative nausea and/or vomiting”.
Further, as Kranke et al. teach that dopamine (D2), serotonin (5-HT3), and histamine (H1) antagonists are commonly used as prophylactic agents, as is the corticosteroid dexamethasone, but the incidence of post-operative nausea and vomiting (PONV) is still appreciable, a person of ordinary skill in the art would have been motivated to administer amisulpride to patients experiencing nausea and/or vomiting after being administered commonly used prophylactic agents such as dopamine (D2), serotonin (5-HT3), and histamine (H1) antagonists.
It should be noted too that the “another anti-emetic agent” that can be administered with amisulpride in the claimed methods (Claims 6-8) are the same anti-emetic agents recited in the claims as the “prophylaxis drug for postoperative nausea and/or vomiting”, i.e., 5HT3 antagonists, corticosteroids, NK1-antagonists, etc. As such, the claims clearly encompass administering another anti-emetic agent to a patient (“prophylaxis drug for postoperative nausea and/or vomiting”) prior to administering amisulpride to the patient.

Response to Arguments
	Applicants assert that a skilled artisan, after reading Gilbert and Kranke, could not have carried out the instant invention successfully with a reasonable expectation of achieving the advantageous outcome of the instant method. Applicants assert a skilled artisan based on Gilbert and Kranke would not have selected the patient group recited in the instant claims. Particularly, Kranke indicates that amisulpride was given before patient’s receiving surgery, contrary to the instantly claimed method.
	In response, Applicants’ assertions completely ignore the teachings of Gilbert et al, who teach administering amisulpride in combination with the same anti-emetic agents recited in the instant claims.  As anti-emetics are commonly administered as prophylactic agents prior to surgery and the incidence of post-operative nausea and vomiting (PONV) is still appreciable (Kranke), a person of ordinary skill in the art would have been motivated to administer amisulpride to patients still experiencing nausea and/or vomiting after being administered commonly used prophylactic agents such as dopamine (D2), serotonin (5-HT3), and histamine (H1) antagonists.
	Applicants argue the claimed method yields unexpected results. Specifically, Study 1 of the present application, which was a study of amisulpride as a rescue treatment for PONV, showed that when amisulpride was administered to a patient as defined in claim 1, a complete response to the treatment occurred in significantly more patients receiving a 10 mg dose of amisulpride (96 of 230, 41.7%, p=0.003) compared to a 5 mg dose of amisulpride (80 of 237, 33.8%, p=0.109) or a placebo (67 of 235, 28.5%).
	In response, the Examiner submits that all this study shows is that a 10 mg dose of amisulpride is more effective than a 5 mg of amisulpride, a totally expected result, i.e., a higher dose is more effective.
	Yet, Applicants assert such an outcome would not have been expected based on results obtained in patients administered with amisulpride that have not received prior prophylaxis. Applicants argue that the present application teaches: In another clinical trial conducted by the applicant, amisulpride at doses of 5 mg and 10 mg were compared with placebo for the treatment of PONV, in patients who had not received prior prophylaxis. There was no difference between the 5 mg and 10 mg doses in terms of clinical efficacy.
	In response, the Examiner submits that nothing about the proffered results would be unexpected to a person of ordinary skill in the art as the patient populations are completely different.  In patients who still experienced post-operative nausea and/or vomiting even after being administered prophylactic anti-emetic, it is not at all surprising that a higher dose (10 mg) of amisulpride is required to alleviate such PONV.  That doses of 5 mg and 10 mg are equally effective as a primary prophylaxis of PONV is immaterial, as the claims are not limited to only administering a dose of 5 mg amisulpride.  
	At bottom, the expectation is that amisulpride in the clinically effective doses taught in the cited prior art will be effective in treating PONV as a primary prophylaxis and also in patients who still experience post-operative nausea and/or vomiting even after being administered another prophylactic anti-emetic.  This is precisely what the prior and Applicants’ study shows.  It should be noted too that Gilbert et al. expressly teach and claim “prevention and/or treatment of post-operative nausea and vomiting”.  It would be readily apparent to a person of ordinary skill in the art that “prevention” of post-operative nausea and vomiting is administration of amisulpride as a prophylaxis before surgery and “treatment” of post-operative nausea and vomiting is administration of amisulpride after surgery to patients experiencing post-operative nausea and vomiting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,084,765
Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,084,765. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘765 broadly encompass administering amisulpride in a dose of 2.5 mg to 20 mg to subjects of a surgical procedure and in need of prevention and/or treatment of post-operative nausea and vomiting. See Claim 1.  The claims of the ‘765 patent encompass administering said amisulpride “in combination with another anti-emetic drug” (Claim 10), wherein the another anti-emetic drug is a 5HT3 antagonist (Claim 11), wherein the 5HT3 antagonist is ondanstron (Claim 12).
The instant claims can be said to differ from the ‘765 patent claims only in so far as the instant claims recite treating post-operative nausea and/or vomiting in a patient that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”.  
It would have been prima facie obvious to a person of ordinary skill in the art to administer amisulpride to patients that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., rescue therapy, because the ‘765 patent expressly recites that amisulpride is administered in combination with “another anti-emetic drug”.  A person of ordinary skill in the art would understand that two anti-emetic drugs administered to the same patient can only be administered simultaneously or separately.  As such, administering amisulpride after a patient “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., has already been administered another anti-emetic agent and still experiences breakthrough PONV, would have been prima facie obvious to a person of ordinary skill in the art and clearly within the scope of the ‘765 patent claims. It should be noted too that the ‘765 patent claims recite “prevention and/or treatment of post-operative nausea and vomiting”.  It would be readily apparent and obvious to a person of ordinary skill in the art that “prevention” of post-operative nausea and vomiting is administration of amisulpride as a prophylaxis before surgery and “treatment” of post-operative nausea and vomiting is administration of amisulpride after surgery to patients experiencing post-operative nausea and vomiting.

U.S. Patent No. 9,545,426
Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,545,426. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘426 broadly encompass administering amisulpride in a dose of 1 mg to 20 mg to subjects of a surgical procedure and in need of prevention and/or treatment of post-operative nausea and vomiting. See Claim 1.  The claims of the ‘426 patent encompass administering said amisulpride “in combination with another anti-emetic drug” (Claim 7), wherein the another anti-emetic drug is a 5HT3 antagonist (Claim 8), wherein the 5HT3 antagonist is ondanstron (Claim 9), or “administered in combination with dexamethasone” (Claim 10).
The instant claims can be said to differ from the ‘426 patent claims only in so far as the instant claims recite treating post-operative nausea and/or vomiting in a patient that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”.  
It would have been prima facie obvious to a person of ordinary skill in the art to administer amisulpride to patients that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., rescue therapy, because the ‘426 patent expressly recites that amisulpride is administered in combination with “another anti-emetic drug”.  A person of ordinary skill in the art would understand that two anti-emetic drugs administered to the same patient can only be administered simultaneously or separately.  As such, administering amisulpride after a patient “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., has already been administered another anti-emetic agent and still experiences breakthrough PONV, would have been prima facie obvious to a person of ordinary skill in the art and clearly within the scope of the ‘426 patent claims. It should be noted too that the ‘426 patent claims recite “prevention and/or treatment of post-operative nausea and vomiting”.  It would be readily apparent and obvious to a person of ordinary skill in the art that “prevention” of post-operative nausea and vomiting is administration of amisulpride as a prophylaxis before surgery and “treatment” of post-operative nausea and vomiting is administration of amisulpride after surgery to patients experiencing post-operative nausea and vomiting.

U.S. Patent No. 9,889,118
Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,118. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘118 broadly encompass administering amisulpride in a dose of less than 50 mg (Claim 1), e.g., 1 mg to 35 mg (Claim 11) to subjects of a surgical procedure and in need of prevention and/or treatment of post-operative nausea and vomiting. See Claims 1 and 11.  The claims of the ‘118 patent encompass administering said amisulpride “in combination with another anti-emetic drug” (Claim 7), wherein the another anti-emetic drug is a 5HT3 antagonist (Claim 8), wherein the 5HT3 antagonist is ondanstron (Claim 9), or “administered in combination with dexamethasone” (Claim 10).
The instant claims can be said to differ from the ‘118 patent claims only in so far as the instant claims recite treating post-operative nausea and/or vomiting in a patient that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”.  
It would have been prima facie obvious to a person of ordinary skill in the art to administer amisulpride to patients that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., rescue therapy, because the ‘118 patent expressly recites that amisulpride is administered in combination with “another anti-emetic drug”.  A person of ordinary skill in the art would understand that two anti-emetic drugs administered to the same patient can only be administered simultaneously or separately.  As such, administering amisulpride after a patient “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., has already been administered another anti-emetic agent and still experiences breakthrough PONV, would have been prima facie obvious to a person of ordinary skill in the art and clearly within the scope of the ‘118 patent claims.  It should be noted too that the ‘118 patent claims recite “prevention and/or treatment of post-operative nausea and vomiting”.  It would be readily apparent and obvious to a person of ordinary skill in the art that “prevention” of post-operative nausea and vomiting is administration of amisulpride as a prophylaxis before surgery and “treatment” of post-operative nausea and vomiting is administration of amisulpride after surgery to patients experiencing post-operative nausea and vomiting.

Response to Arguments
	Applicants argue the ’118 patent is a continuation of the ’426 patent, which is a continuation of the ’765 patent. In addition, Gilbert is the prior publication of the application that issued into the ’765 patent. That is, all of the ’765 patent, ’426 patent, and ’118 patent, and Gilbert have the same disclosure.
	In response, the Examiner submits that the relationships of the cited patents has no bearing on the present rejections.
	Applicants argue that the instant claims are not obvious over the combination of Gilbert and Kranke. Accordingly, the instant claims are not obvious in view of the entire disclosure of Gilbert. As such, the instant claims are patentably distinct from the claims of the ’765 patent, ’426 patent, and ’118 patent.
	In response, the Examiner submits that whether or not the claims are obvious over the combination of Gilbert and Kranke (they are) or obvious or not in view of Gilbert is immaterial to the present rejections.  Gilbert is not cited in support of the above rejections.

Application No. 16/346,563 (Provisional Rejection)
Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-28, 30-46, and 49-50 of copending Application No. 16/346,563 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘563 application encompass substantially overlapping subject matter, i.e., administering amisulpride in overlapping doses to patients undergoing surgical procedures for the treatment of post-operative emesis (vomiting).  Both the instant claims and those of the ‘563 application encompass administering amisulpride in combination with the same anti-emetics.
It would have been prima facie obvious to a person of ordinary skill in the art to administer amisulpride to a patient that “has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., rescue therapy, because the ‘563 application expressly recites that amisulpride is administered in combination with “another anti-emetic”.  A person of ordinary skill in the art would understand that two anti-emetic drugs administered to the same patient can only be administered simultaneously or separately.  As such, administering amisulpride after a patient ““has been administered a prophylaxis for PONV and undergone a surgical procedure prior to the administration of amisulpride”, i.e., has already been administered another anti-emetic agent and still experiences breakthrough PONV, would have been prima facie obvious to a person of ordinary skill in the art and clearly within the scope of the ‘563 application claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants argue the instant claims recite a method of treating PONV by administering amisulpride at a dose of 7.5 mg to 15 mg to a patient that has been administered a prophylaxis drug for PONV and undergone a surgical procedure prior to the administration of amisulpride. In contrast, the currently pending claims of the ’563 application are directed to treating or preventing PONV in a patient that is undergoing surgical procedure.
	In response, the Examiner is aware of what the instant claims recite and the claims of the ‘563 application recite and maintains they are not patentably distinct for the reasons discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629     
                                                                                                                                                                                                   UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038